In a proceeding- for reorganizing a certificated mortgage, order approving the trustee’s final account and report and granting other relief modified on the law by striking from the sixth ordering paragraph the words “ charged against the distributive share of said certificate holder ”, and inserting in lieu thereof the words “ payable out of the fund in the possession of the trustee.” As thus modified, the order, insofar as appealed from, is. affirmed, with $10 costs and disbursements to appellant, payable by the trustee out of said fund. The court was without power to charge the amount allowed for legal services rendered to the trustee against the distributive share of the certificate holder appellant. Lewis, P. J., Johnston, Adel,. Aldrich and Holán, JJ., concur.